UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2195



CHOICE HOTELS INTERNATIONAL, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


SHIV, LLC; RASHIK M. PATEL; JAGDISH R. PATEL,

                                          Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-901-AW)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Onkar N. Sharma, SHARMA & BHANDARI, Silver Spring, Maryland, for
Appellants. James G. Healy, Silver Spring, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shiv, L.L.C., Jagdish R. Patel, and Rashik M. Patel, appeal

the district court’s orders denying the motion to vacate the de-

fault judgment and denying the motion for reconsideration.              The

Appellants claim that they established a meritorious defense to the

action   and    extraordinary   circumstances    warranted   vacating   the

default judgment.      We have reviewed the record and the district

court’s memorandum opinion and find that the district court did not

abuse its discretion.     See Brown v. French, 147 F.3d 307, 310 (4th

Cir. 1998); Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.

1997).     Insofar as this case concerns the appeal from the order

denying the motion to vacate the default judgment, we affirm on the

reasoning of the district court.         See Choice Hotels Int’l v. Shiv,

L.L.C., No. CA-00-901-AW (D. Md. filed Aug. 8, 2000; entered Aug.

9, 2000).      We also affirm the court’s marginal order denying the

motion for reconsideration. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                 AFFIRMED




                                     2